BUSSEY, Judge.
Aaron James Micco, hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Okfuskee County, for the crime of Burglary in the Second Degree, and his punishment fixed at two years imprisonment in the State Penitentiary at McAlester. From that judgment and sentence he has appealed to this Court.
This cause was lodged in this Court on October 16, 1968; brief was due to be filed by November 16, 1968; however, no brief was filed, nor an extension of time in which to file a brief requested. Therefore, on January 6, 1969, by order of this Court, the cause was summarily submitted for opinion in accordance with Rules Six and Nine of this Court.
This Court has repeatedly held that where the defendant appeals from a judgment of conviction and no briefs are filed in support of the Petition in Error, this Court will examine the records only for fundamental error. If none appears of record, the judgment will be affirmed. See Brown v. State, Okl.Cr., 424 P.2d 1003.
 This Court has carefully examined the record and reviewed the testimony in the instant case and finds no fundamental error. The record discloses that the defendant was afforded a fair and impartial trial and the evidence was sufficient to support the verdict of the jury. There being no apparent error in the record on appeal, it is the opinion of this Court that the judgment and sentence be affirmed.
BRETT, P. J., and NIX, J., concur.